1

2

3

4                          IN THE UNITED STATES DISTRICT COURT
5                        FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                   Case No.: 1:16-CR-00069-012 LJO
8                         Plaintiff,              ORDER OF RELEASE
9          v.
10    KEVIN PACKARD,
11                        Defendant.
12

13         The above-named defendant having been sentenced on March 27, 2020, to time served,
14
     IT IS HEREBY ORDERED that the defendant shall be released forthwith. A certified Judgment
15
     and Commitment order will follow.
16

17
     IT IS SO ORDERED.
18

19      Dated:    March 27, 2020
                                                  UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
